DORAN, J.
This is an appeal from the judgment.
Appellant and one Nick Argit were charged by information with two counts of burglary. The information also alleged three prior convictions of felony against appellant Tucker.
A jury trial was duly waived and the issues submitted by stipulation on the transcript of the preliminary examination. Defendant was adjudged guilty and the charges of the three prior convictions were found to be true.
It is contended on appeal “That no testimony were adduced from any of the police officers that would prove or show that the appellant ‘entered’ the stores, or committed the burglarys so falsely alleged in the information by the district attorney.
“That the convictions are based upon the false averment of ‘enter’ in the information; the wilful and knowing use of ‘perjured testimony’ ,of the district attorney and must be reversed.”
There is no merit to the appeal. Defendant and co-defendant were caught by the officers burglarizing two stores about 2:30 a.m. That the evidence supports the judgment there can be no question. Who are principals in the commission of a crime as defined by section 31 of the Penal Code refutes all of appellant’s contentions.
The judgment is affirmed.
White, P. J., and Drapeau, J., concurred.
A petition for a rehearing was denied January 19, 1953, and appellant’s petition for a hearing by the Supreme Court was denied February 5, 1953.